DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 8/02/2022.
           Claims 1-20 are currently pending.
           Claims 1, 19 and 20 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claims 19-20, taking claim 1 as an example, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…an operation controlling unit for turning off the semiconductor device under a condition set by the condition setting unit; and a determining unit for screening the semiconductor device based on an operation result of the semiconductor device, wherein: a time waveform of the terminal voltage at turn-off of the semiconductor device includes a maximum changing point where a changing speed becomes maximum; and the condition setting unit is configured to set the changing speed at a first set voltage higher than a voltage at the maximum changing point, to a predetermined value” in combination with all other elements as claimed in claim 1.

        As to claim(s) 2-8, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 2-18, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Aalund (U.S Pub. 20130320903) discloses  a pair of semiconductor switches comprises a high side switch and a low side switch. A direct current voltage bus provides electrical energy to the semiconductor switches at a test voltage level less than a full operational voltage level. A measuring circuit is adapted to measure the direct current bus voltage. A data processor determines that a deficiency in a tested, related semiconductor switch is present if the measured direct current bus voltage decreases or collapses upon activation of a particular semiconductor switch in the same phase of the controller, or if other sequential test results indicate a deficiency. If the deficiency in the related semiconductor switch is present the processor may prevent the voltage supply from providing the full operational voltage to the direct current data bus to prevent damage to the motor or the controller (see specification for more details).              Imai (U.S Pat. 5502399) discloses a power semiconductor device comprises a MOSFET 32 having a gate oxide film 63 formed on a semiconductor substrate 51 and a gate voltage applying circuit 33 integrally formed on the semiconductor substrate 51. The gate voltage applying circuit 33 which includes Zener diode 41a converts a DC power source voltage into a constant gate driving voltage using the Zener diode 41a. The gate voltage applying circuit applies the gate driving voltage to a gate of MOSFET 32 in response to a gate trigger signal. A test mode setting terminal CHK is provided for setting a test mode-by which a test voltage higher than the gate driving voltage is applied to the gate of the MOSFET 32 in a gate withstand voltage test… (see specification for more details).
             Igarashi (U.S Pub. 20180172749) discloses a voltage abnormality detection circuit and a semiconductor device which are capable of detecting a voltage abnormality in an internal power supply voltage of the semiconductor device with a simple circuit configuration, the voltage abnormality detection circuit includes: a reference voltage circuit configured to output a first reference voltage, which is higher than the internal power supply voltage, and a second reference voltage, which is lower than the internal power supply voltage; a first voltage detection circuit configured to detect that the internal power supply voltage has exceeded a desired voltage value, with the use of the first reference voltage; and a second voltage detection circuit configured to detect that the internal power supply voltage has dropped lower than the desired voltage value, with the use of the second reference voltage (see specification for more details).

Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/15/2022